THEATTORNEYGENERAL

                                             oF%%x~s


AT-FORNRX       Dl!xT&~*L               December      2,   1963


            Hon. John Winters                                Opinion    No. C- 189
            Commissioner
            Department of Public            Welfare          Re:   As a part of its legal
            Austin,  Texas                                         responsibility       for Child
                                                                   Welfare    Services,     may the
                                                                   county pay the personnel
                                                                   employed in Child Welfare
                                                                   Units eight cents (8g) a
                                                                   mile for official        travel
                                                                   incurred     in the perform-
                                                                   ance of their      official
            Dear Mr. Winters:                                      duties?

                       This is in reply to your letter                   of   November 21,   1963,
            in which, you asked~ the following question:

                           "As a part of its legal    responsibility       for
                     Child Welfare   Services,   may the county pay the
                     personnel  employed in Child Welfare Units eight
                     cents  (8$) a mile for official      travel   incurred
                     in the performance     of their official    duties?"

                             In addition,     you have      furnished    us factual   background
            as follows:

                           "Over a number of years the State Depart-
                     ment of Public Welfare  in cooperation   with the
                     County Commissioners'  Court has established
                     Child Welfare Units in a number of counties    in
                     the State.

                           "The State Department of Public Welfare pays
                     the salaries   of most of the personnel      employed in
                     the Units,   while the county pays the salaries       in
                     some instances    of some of the personnel     and pays
                     the other expenses    incident   to conducting   the
                     Child Welfare    Unit within   the county.



                             "It has been the pattern  over a number of
                     years     for the county in many instances to furnish


                                                  -917-
Bon.   John Winters,    page 2     (c-189)



       the travel   expenses   for the Worker as a part
       of the county’s    contribution  to the overall
       Child Welfare    Program within the county.     In
       many instances    this was done on the basis of
       a stipulated    amount per month.

             “The Department considered       that it would
       be more equitable    if the travel     expenses were
       paid on the basis of actual mileage          traveled
       by the Worker.     In formulating    the agreement
       with the county,    the Department had suggested
       that the rate for mileage be established          on
       the basis of the official      legal   rate or mileage
       schedule  provided   for State employees which is
       currently  eight cents    (8#)   a mile.

              “The counties    are in agreement with using
       the official      State rate or mileage   schedule3
       however,     some of the County Auditors    have
       raised   the question    as to the legality    of the
       county’s     paying the legal  rate for mileage paid
       by the State on the basis that they cannot le-
       gally pay this amount to county employees.          . . .‘I

            In Attorney    General’s  Opinion No, O-5943     (19%),   in
considering   the method of handling       expenditures   of county funds
for child welfare     services   administered    by Child Welfare   Boards,
it was stated    that the Legislature      has conferred   upon the Com-
missioners’   Court power to expend funds for the purpose enumer-
ated in the Child Welfare Act and that:

             ‘1. . . Section   40, Article  695c, supra,
       expressly   provides  that funds may be expended
       for the administration     of the Board and to u-
       viae for services    to ana supvort of children   in
       need.

           The opinion  further            stated that acquiring   the services
of a stenographer   and paying           for such services    would be proper
since :

              “Every function     performed by the Board or
       its   stenographer    would be a direct    benefit to
       the   children   within the Board’s    province.”

            It is likewise     our opinion   that travel  expenses   con-
nected with providing      services   and support of children    covered
by Article   695a, Vernon’s     Civil  Statutes,  and related   Acts may
be properly   paid out of County funds.

                                 -918-
__




     Hon. John Winters,      page 3     Cc- 189)


                The Statutes,    however,    are silent    as to the rate per
     mile that persons    employed in Child Welfare Units may be paid
     for travel  incurred    in carrying    out the official    business  of
     the Child Welfare Units.       While the Legislature      by House Bill
     86, Acts of the 58th Legislature,        Regular Session,    1963, pro-
     vided that State employees would receive          eight cents (89) a
     mile for official    travel   expense,   this does not apply to per-
     sons employed by Counties.

                 It is our opinion,        therefore,     that the Commissioners'
     Court in allowing    travel    expenses may pay such money as is rea-
     sonable  and necessary     to fulfill      the duties    and responsibilities
     of Child Welfare    Units.     This office       has continually     stated that
     the determination    of what constitutes          reasonable    and necessary
     expenses  is a question     of fact and is to be determined             by the
     Commissioners'    Court itself.        Attorney    General's    Opinions   Nos.'
     O-995 (19391, O-3670 (1941) and V-607 (1948).
                                      SUMMARY

                   Persons employed by County Child Welfare
           Units may.receive      reasonable    and necessary
           travel    expense while fulfilling       their official
           duties,     the determination     of what constitutes
           reasonable     and necessary    expenses being a ques-
           tion of fact to be decided         by the Commissioners'
           Court of the county.

                                        Very   truly   yours,

                                        WAGGONER CARR
                                        Attorney General




     JB:mkh:wb

     APPROVED:
     OPINION COMMITTEE
     W. V. Geppert,   Chairman
     Pat Bailey
     Milton Richardson
     V. F. Taylor
     Gordon Appleman
     APPROVEDFOR TEE ATTORNEYGENERAL
     BY: Stanton Stone


                                      -919-